Citation Nr: 1715482	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-55 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1950 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not make him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his TDIU claim.  The record shows that the Veteran was mailed a letter in June 2015 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2015 letter also provided the Veteran with appropriate notice as to the criteria required to establish entitlement to a TDIU. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record; VA medical center (VAMC) treatment records have been obtained; and the Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Analysis

The Veteran is service connected for residuals of brain trauma manifested by grand mal seizures and subjective complaints, rated 80 percent disabling; and for loss of teeth, rated as noncompensable.  As such, the Veteran has a combined disability rating of 80 percent, and meets the schedular criteria for TDIU.  38 C.F.R. § 4.16 (2016).

However, the evidence of record does not show that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.  In his May 2015 VA Form 21-8940, the Veteran stated that he last worked full-time in January 2000 and became too disabled to work around June 2007.  He indicated that he left his last job because of his disability and that he has not tried to obtain employment since then.  The record reflects that the Veteran's employment history includes working at a grocery store, as a manager, and as a dispatcher.  

The Veteran was provided a VA examination for residuals of traumatic brain injury (TBI) in July 2015.  The report of examination stated that he had his first seizure in 1960, at which time he was diagnosed with seizure disorder.  The Veteran has been treated with a daily dosage of phenytoin ever since.  He was unable to recall the date of his last seizure.  The Veteran stated that he worked at a local supermarket for seventeen years after his discharge from service.  However, he stopped working in 1970 due to his seizure disorder.  The Veteran then raised his five children while his wife worked as a nurse.  On examination, the Veteran was found to have mild cognitive impairment as a residual of TBI, but he did not report any subjective symptoms.  However, the examiner concluded that the Veteran's TBI residuals, manifested as grand mal seizures, made him unemployable.  

The Veteran was provided a VA examination for seizure disorders in August 2015.  The report of examination reflects that the Veteran lived by himself and was able to drive.  He was also independent with regard to activities of daily living, though his daughter helped with shopping and other chores.  The Veteran reported that after his first grand mal seizure in 1960, he had a few more seizures but continued working.  He said that it had been several years since his last seizure.  The examiner concluded that the Veteran's seizure disorder did not impact his ability to work, as he continued working after his first seizure in 1960.  In fact, the examiner noted that the Veteran worked at a grocery store until his retirement due to the store's bankruptcy.  

In September 2015, the RO obtained addendum opinions from the July 2015 and August 2015 VA examiners.  The July 2015 examiner considered the August 2015 report of VA examination and concluded that the Veteran's TBI residuals did not impact his ability to work.  In this regard, the examiner cited the August 2015 examiner's finding with regard to seizures and clarified that the Veteran's mild cognitive deficit did not cause functional impairment.  The August 2015 examiner, meanwhile, concluded that the Veteran's seizure disorder did impact his ability to work, specifying that he was precluded from performing physical jobs due to the occurrence of occasional break-through seizures.  However, the examiner found that the Veteran was able to perform sedentary work.  

The Board has also considered the Veteran's VAMC treatment records, which date to January 1997.  Review of those records shows that the Veteran did not experience any seizures during the period on appeal.  In fact, a treatment note from March 2014 states that the Veteran's last seizure was 30 to 40 years ago, while a June 1998 record refers to the Veteran's last seizure as occurring "more than 5 years ago."  Moreover, there is no indication in those records that the Veteran suffered from any other impairment due to his service-connected disabilities.  Rather, treatment notes from January 2014, April 2015, and March 2016 show the Veteran to be active and in relatively good health.  He reported playing golf, walking every day, and on one occasion, walking more than five miles in New York City.  

In a June 2015 statement in support of claim, the Veteran wrote that he had not worked since June 22, 2007, due to memory loss from his TBI.  However, the Veteran has not provided any significant detail regarding the effect of memory loss or of any other functional impairment from service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Moreover, there is no indication in the record that the Veteran sought full-time employment after his last job ended, let alone that he was unable to maintain gainful employment as a result of functional impairment caused by his service-connected disabilities.  

With regard to the initial opinion of the July 2015 VA examiner that the Veteran's service-connected disabilities made him unemployable, the Board finds that the opinion lacks probative value.  The examiner did not provide a rationale for the opinion and instead merely concluded, without explanation, that the Veteran was unemployable due to his seizure disorder.  In addition, the examiner did not identify what functional limitations would preclude the Veteran from obtaining or maintaining gainful employment, nor consider relevant medical evidence of record, including that the Veteran had not experienced a grand mal seizure in many years.  The Board instead affords probative weight to the addendum opinions provided in September 2015, which reflect reasoned consideration of the current severity of the Veteran's TBI residuals, as well as reasoned explanations for the conclusions reached.  

In addition, the medical evidence regarding the Veteran's ability to function independently indicates that he possesses the physical and mental capabilities necessary for employment.  The Board finds that evidence particularly persuasive in determining whether a TDIU rating is warranted.  Although the Veteran may be precluded from strictly physical employment due to the risk of a break-through seizure, as noted by the August 2015 examiner, there is no indication that he was unable to perform sedentary work.  Moreover, the Veteran's work history includes sedentary jobs, indicating that he possesses the skills necessary to obtain such employment.    

The Board acknowledges the Veteran's assertions regarding his symptoms and the effects of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  However, after thorough consideration of the record, the Board concludes that the preponderance of the evidence demonstrates that the Veteran's TBI residuals, specifically his mild cognitive deficit and seizures, are not so significant as to preclude him from working in a sedentary setting.   In this regard, the Board observes that a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the ultimate question in determining entitlement to a TDIU is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In sum, while the Veteran meets the schedular criteria for consideration of the assignment of TDIU, there is no indication from the record that he is unable to obtain and maintain substantially gainful employment solely as a result of his service-connected disabilities.  Accordingly, the Board concludes that the preponderance of the evidence is against the TDIU claim, and entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


